Name: Commission Regulation (EEC) No 348/80 of 14 February 1980 re-establishing the levying of customs duties on yarn of regenerated textile fibres, products of category 42 (code 0420), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/ 10 Official Journal of the European Communities 15 . 2 . 80 COMMISSION REGULATION (EEC) No 348/80 of 14 February 1980 re-establishing the levying of customs duties on yarn of regenerated textile fibres, products of category 42 (code 0420), originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply whereas, in respect of yarn of regenerated textile fibres, products of category 42, the ceiling should be 1 2 tonnes ; whereas on 6 February 1 980 the amounts of imports into the Community of yarn of regenerated textile fibres, of category 42, originating in Brazil , a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that ceilings should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Brazil , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; Article 1 As from 18 February 1980 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79 , shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in Brazil : Code Category CCT heading No NIMEXE code 1980 Description ( 1 ) ( 2 ) ( 3 ) (4 ) 0420 42 ex 51.01 B 51.01-50 ; 61 ; 64 ; 66 ; 71 ; 76 ; 80 Yarn of man-made fibres (contin ­ uous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-tex ­ tured yarn of any acetate Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( ¢) OJ No L 332, 27 . 12. 1979, p. 1 . 15 . 2 . 80 Official Journal of the European Communities No L 38/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission